Citation Nr: 0614281	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-20 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bunionectomy and osteotomies of the left foot.  

2.  Entitlement to a rating in excess of 10 percent for major 
depressive disorder


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1982 to September 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA) that in pertinent part 
granted service connection for residuals of bunionectomy and 
osteomoties of both feet (rated 10 percent for each foot) and 
for major depressive disorder (also rated 10 percent).  In a 
July 2003 Notice of Disagreement, the veteran appealed the 
ratings for all three of these disabilities.  After the RO 
issued an April 2004 statement of the case, the veteran's 
June 2004 Form 9 indicated that he was only appealing the 
issues pertaining to the ratings for left foot bunionectomy 
and osteotomies and for major depressive disorder.  
Consequently, these are the only issues currently before the 
Board.  As the veteran now resides in Salem, Oregon,  his 
claims file is now in the jurisdiction of the Portland, 
Oregon RO.  


FINDING OF FACT

In a June 2005 signed written statement the veteran notified 
VA that he intended to withdraw his appeals seeking a rating 
in excess of 10 percent for left foot bunionectomy and 
osteotomies and a rating in excess of 10 percent for major 
depressive disorder; there is no question of law or fact 
remaining before the Board in these matters.  


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matters of entitlement to a rating in excess of 10 percent 
for left foot bunionectomy and osteotomies and entitlement to 
a rating in excess of 10 percent for major depressive 
disorder.  
38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA applies in the instant case.  However, given the 
veteran's expression of intent to withdraw his appeals for a 
rating in excess of 10 percent for left foot bunionectomy and 
osteotomies and a rating in excess of 10 percent for major 
depressive disorder, further discussion of the impact of the 
VCAA on this appeal is not necessary.  

II. Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a June 2005 signed written statement, 
the veteran withdrew his appeals seeking a rating in excess 
of 10 percent for left foot bunionectomy and osteotomies and 
a rating in excess of 10 percent for major depressive 
disorder.   Hence, there is no allegation of error of fact or 
law for appellate consideration on these claims.  
Accordingly, the Board does not have jurisdiction to consider 
appeals in these matters, and they must be dismissed without 
prejudice.    


ORDER

The appeals seeking a rating in excess of 10 percent for left 
foot bunionectomy and osteotomies and a rating in excess of 
10 percent for major depressive disorder are dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


